t c memo united_states tax_court garry f bettencourt and phyllis c bettencourt petitioners v commissioner of internal revenue respondent docket nos filed date donald h read for petitioners daniel j parent for respondent memorandum opinion dinan special_trial_judge these cases are before the court on petitioners’ motions for litigation and administrative costs pursuant to sec_7430 and rules and ' filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years and all rule references are to the tax_court rules_of_practice and procedure - - date and date respectively neither party requested a hearing and we conclude that a hearing is not necessary rule a we decide petitioners' motions on the bases of the motions the memoranda of law and the declarations submitted by the parties on their joint federal_income_tax return petitioners deducted dollar_figure as alimony payments on their joint federal_income_tax return they deducted dollar_figure as alimony payments on date respondent wrote to petitioners to inform them that their return was under examination and requested that they substantiate the claimed alimony deductions and various claimed employee business_expenses in date petitioners met with respondent's tax_auditor on date petitioners submitted to respondent documents substantiating the claimed employee business_expenses and those expenses were allowed by respondent on date petitioners also provided to respondent documents to support the claimed alimony deduction those documents included a copy of a judgment hereinafter the judgment dissolving the marriage between petitioner garry f bettencourt petitioner and his former spouse kim t bettencourt filed in the superior court of california county of contra costa the court on date at the same time there were also provided to respondent a wage and harnings assignment order re spousal or family support filed - - with the superior court on date child_support paid_by garry bettencourt summaries for the year and wage stubs showing amounts paid to petitioner by medallion mortgage company during on date respondent sent petitioners a 30-day_letter proposing to disallow the claimed alimony deduction in response to the 30-day_letter on date petitioners' counsel mr read mailed to respondent a five page letter protesting respondent's proposed income_tax examination changes he forwarded with his letter a power_of_attorney form_2848 and requested that petitioners' return be accepted as filed in the event that respondent would not accept the return as filed mr read requested that his letter be treated as a formal protest and that the matter be referred to the appeals_office for hearing by letter dated date mr read sent to respondent an original form_2848 signed by petitioners on date respondent sent mr read a letter proposing the same adjustments to petitioners' return as were proposed in the date 30-day_letter during the summer months of correspondence was exchanged between mr read and respondent through which respondent sought additional information about the alimony issue a statutory_notice_of_deficiency for was mailed to petitioners on date petitioners filed their petition in docket no with the court on date and respondent filed an answer on date the case was then referred to respondent's appeals_office q4e- in a letter to mr read dated date from respondent's appeals_office respondent informed mr read that it was thought that the case might be resolved by mail the letter further read it have a copy of the date decree issued by judge libbey however the administrative file did not contain copies of the date and or date modifications as described in your letter of date please submit complete copies of these orders as well as any subsequent to the order sic once i receive the orders i will call you to discuss my findings a letter dated date from mr read to respondent's appeals_office reads in part thank you for your letter of date i am pleased to learn that you believe this case can be settled by mail i would have responded sooner but i have been on vacation i enclose copies of the date and date orders you requested i know of no other orders affecting support that were issued between the date order and the end of tax_year in a letter to mr read dated date respondent's appeals_office forwarded to mr read a proposed stipulation- decision document in which respondent conceded the case for the year in a letter pertaining to their tax_year respondent forwarded to petitioners a report of examination which disallowed the alimony deduction claimed on their joint federal_income_tax return respondent's disallowance of the claimed alimony deduction mirrored respondent's disallowance of the similarly claimed alimony deduction - - by letter dated date respondent asked petitioners to respond to the proposed disallowance of the alimony deductions claimed by petitioners on their return in a letter to respondent dated date mr read invited respondent's attention to his arguments previously made regarding the identical alimony issue raised regarding petitioners' tax_year and cited to respondent this court's then recent opinion in ambrose v commissioner tcmemo_1996_ a statutory_notice_of_deficiency for was mailed to petitioners on date in response petitioners timely filed a petition in this court at docket no on date a stipulation of settled issues was filed on date in which respondent conceded the case discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded reasonable costs incurred in those proceedings sec_7430 to be a prevailing_party a taxpayer must show that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or issue sec_2 because the petition in docket no was filed after date in that case the burden is on respondent to show that the government's position was substantially justified taxpayer bill of right sec_2 tbr2 publaw_104_168 secs 110_stat_1452 see 108_tc_430 our holding however does not depend on which party has the burden - - presented and the taxpayer met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 a the taxpayer must also show that all administrative remedies have been exhausted to obtain a judgment for litigation costs sec_7430 that the taxpayer has not unreasonably protracted the administrative or judicial proceedings sec_7430 redesignated as b by the act and that the costs claimed are reasonable in amount sec_7430 and these requirements are in the conjunctive and each must be met in order for the court to determine that administrative or litigation costs should be awarded pursuant to sec_7430 88_tc_492 renner v commissioner tcmemo_1994_372 petitioners contend that they have substantially prevailed with respect to the amounts in controversy and on the most significant issue in these cases they further contend that they have met the net_worth reguirements of u s c sec d b that they have exhausted the administrative proceedings available to them within the internal_revenue_service and that they have not unreasonably protracted the administrative or court proceedings they also argue that the costs claimed are reasonable respondent agrees that petitioners have substantially prevailed that they meet the net_worth regquirements of u s c sec d b and that they have not unreasonably protracted the administrative and court proceedings respondent - does not agree that his position was not substantially justified he does not agree that petitioners exhausted the administrative remedies available to them within the internal_revenue_service and he does not agree that the costs claimed are reasonable we first consider whether respondent's position in each case was substantially justified for the reasons stated infra we find that it was whether respondent's position was substantially justified depends on whether respondent's position and actions were reasonable in light of the facts of the case and applicable precedents 102_tc_715 100_tc_457 affd in part and revd and remanded in part 43_f3d_172 5th cir the fact that respondent concedes the case is not necessarily indicative that a position is not substantially justified 102_tc_660 affd without published opinion sub nom tsa the stanford associates inc v commissioner 77_f3d_490 9th cir a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 respondent's disallowance of the alimony claimed by petitioners on their and returns was predicated upon the provisions of the judgment entered by the court in dissolving the marriage of petitioner and his former wife kim t bettencourt that judgment provided that the legal care custody --- - and control of the two minor children born of the marriage brandon and lisa ann were awarded to both parents physical custody of the children was to be shared by the parents but the primary residence of the children was to be with their mother the judgment further provided that petitioner was to pay to kim t bettencourt as and for unallocated family support the sum of dollar_figure per month commencing with the payment due and owing date and continuing thereafter until the death of either party kim t bettencourt's remarriage further order of the court or date the judgment further provided said family support shall be modifiable and subject_to allocation between spousal support and child_support upon motion of either party said jurisdiction to modify shall include the jurisdiction to extend the period of family support payments or spousal support payments beyond date conditioned upon petitioner carrying the burden of demonstrating why she has not become self-supporting and why she is in need of extended support from respondent on date there was filed with the court a wage and bharnings assignment order addressed to petitioner's employer allied capitol mortgage corporation ordering petitioner's employer to pay to kim t bettencourt from petitioner's earnings dollar_figure per month current spousal or family support on date petitioners submitted to respondent's tax_auditor a schedule of payments made to kim t bettencourt during that schedule is titled child_support paid_by garry bettencourt on their return petitioners claimed an alimony deduction of dollar_figure on their return they claimed an - alimony deduction of dollar_figure on their return petitioners also claimed dependency_exemptions for petitioner's minor children and reported on the return that the children lived with petitioners during the entire year respondent's tax_auditor had at hand petitioners' and returns and it appeared that there was a reduction in support payments made to kim t bettencourt in on date respondent's appeals officer requested that petitioners submit additional information on date petitioners' counsel mr read for the first time provided to respondent's appeals officer the court orders dated date and date mr read also represented to respondent's appeals officer that to his knowledge the court issued no other orders through based upon the information provided by mr read subsequent to the issuance of the notice_of_deficiency in docket no respondent's appeals officer determined that petitioner and kim t bettencourt had not petitioned the court to allocate the family support payments between child_support payments and spousal support and agreed with petitioners that their claimed alimony deductions were allowable on the basis of the facts contained in the record we find and hold that respondent was diligent in examining petitioners’ and returns and that at all relevant times respondent's position in the administrative and litigation proceedings was substantially justified -- - because the provisions of sec_7430 are conjunctive minahan v commissioner t c pincite and because we hold that respondent's position in these cases was substantially justified we will deny petitioners' motions we therefore need not address respondent's other objections to the motions appropriate orders and decisions will be entered
